DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 19 May 2022, with respect to the amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an electronic device, as required by the instant claim.  Specifically, the prior art of record fails to disclose at least the limitations:
execute control for displaying a captured image on a display surface and for displaying a predetermined item in a first state at the gaze position on the display surface, and
switch a display state of the predetermined item from the first state to a second state in which the predetermined item is displayed in a more subdued manner than the first state, in a case where a predetermined first condition is satisfied, wherein
the first condition includes at least one of:
an exposure at the gaze position in the image being out of a predetermined range;
an amount or a speed of driving a focus lens being larger than a predetermined threshold;
an amount or a speed of driving a zoom lens being larger than a predetermined threshold; and
an amount of shake of an imaging apparatus being larger than a predetermined threshold.
While the prior art of record does disclose displaying a predetermined item as claimed, the prior art fails to disclose executing the display according to the conditions displayed.  Accordingly, the claim is considered allowable.

Claims 11 and 12 are method and medium variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698